 In the Matter of EQUITABLE GAS COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. 6-R-817.-Decided December 29, 1943Reed, Smith, ShawdMcClayby'111r.VirgilW. Thomas,andMr.Chauncey Pruger,of Pittsburgh, Pa., for the Company.Mr. Yelverton Cowherd,ofWashington, D. C., andMessrs. AbeValesandJohn W. Miller,of Pittsburgh, Pa., for the Union.Miss Frances Lopinsky,of counsel-to-the Board.--DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASE_Upon a petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging that a question affecting.commerce had arisen concerning the-representation of employees ofEquitable Gas Company, Pittsburgh, Pennsylvania, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before W. G. Stuart Sherman,Trial Examiner. Said hearing was held at Pittsburgh, Pennsylvania,on November 9,' 1943.The Company and the Union appeared;participated, and were afforded full opportunity to be heard; to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEquitable Gas Company, a Pennsylvania corporation with its prin-cipalofficein Pittsburgh, Pennsylvania, is a subsidiary corporationwhose stock is wholly owned by the Pittsburgh and West VirginiaGas Company, herein called the P. & W., which is a wholly"owli'ed-subsidiary of The Philadelphia Company. The Company is engaged54 N. L R. B., No. 25.155 156DECISIONSOF NATIONALLABOR RELATIONS BOARDin the production, transmission, and distribution of natural gas insouthwestern Pennsylvania.During the 12-month period endingJuly 31, 1943, the Company produced or purchased 34,456,709,000cubic feet of natural gas, approximately 80 percent of which waspurchased from the P. & W. and was obtained from sources outsidethe Commonwealth of Pennsylvania.The P. &. W. obtains abouttwo-thirds of its supply of gas from the Kentucky and West Vir-ginia Gas Company, another subsidiary of The Philadelphia Com-pany.All of the Company's sales are made, and its product is dis-tributed, within the Commonwealth of Pennsylvania.The Companyand the P. & W. supply a substantial amount of their natural gasto companies and industries engaged in interstate commerce.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDDistrict 50 United Mine Workers of America is a labor organiza-tion admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees because it ques-tions the appropriateness of the unit requested.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union requests a unit composed of all production and mainte-nance employees in Divisions G and H of the Company, which are bothin Pennsylvania, and all employees at the Company's compressingstations in western Pennsylvania, excluding all clerical workers andsupervisors.2The Company contends that all of the employees of theP. & W. exclusive of clerical and supervisory employees should be in-'The Regional Director reported that the Union submitted 95 application for membershipcards, all of which bore apparently genuine original signatures; that the names of 70 per-sons appearing on the cards were listed on the Company's pay roll of September 24, 1943,which contained the names of 148 employees in the appropriate unit ; that the cards weredated in May, June, July, and August 1943.2 The employees of the Distribution Division (Divisions A, C, and E) of the Companyare represented by the Union in a separate unitThe unit requested comprises all otheremployees of the Company employed in Pennsylvania except the telephone workers and thepersons employed on behalf of the Company by The Philadelphia Company. EQUITABLE GAS COMPANY157eluded with those above mentioned in an appropriate unit, and thattemporary employees of both companies should be excluded.The Company is licensed to operate only in Pennsylvania and oper-ates to the West Virginia line; the P. & W. is licensed to operate onlyinWest Virginia and operates to the Pennsylvania line.The com-panies are closely integrated in certain respects.They have the samepresident, vice president, and general manager.A man stationed inWest Virginia supervises all compressor stations in both States; aman stationed in Pennsylvania controls all pressure by telephoningorders to pressure stations in both States.The same rules and regula-tions, hours and benefits, govern both companies.All hiring anddischarging is initiated by supervisors in the respective companiesbut must be ratified by the central personnel departmentmaintainedby The Philadelphia Company for all of its subsidiaries.The com-panies work together toward the goal of supplying gas to the metro-politanarea ofPittsburgh.This fact, together with the facts abovestated, are elements tending to establish the appropriateness of theCompany's proposed unit.The Company, however,is largely a dis-tribution Company, servicing a large metropolitan area ; the P. & W. isfor the most part a transmission Company and operatesin a ruralarea.For this reason there is a difference in both social and indus-trial problems to be met by-the employees of the respective companies.There is very little interchange of employees between the two.Mostof the transfers from one State to the other are between com-pressor stationsor for construction work.The Unionhas organizedonly the employees of the Company.As the Companyis an inte-grated unit separable from the P. & W. in respect to corporate struc-ture, geographic division and nature of activity, we find that the em-ployees of the Company may properlybe segregated,for the purposesof collective bargaining from the employees of P. & W.3This find-ing, however, does not preclude a later determinationthat a largerunit is appropriate when organization shall have extended to theemployees of the P. & W.The temporary employees whom the Company would exclude (andthe Union would include) are for the most part construction workers.All persons performing jobs which the Companyclassifiesas tempo-rary are placed in this category irrespective of tenure.They are paidby the day; permanent employees are paid by the month. The Com-pany has on its pay roll a number of temporaryemployeeswho havebeen continuously employed by it for more than a year.When va-cancies occur among the permanent employees they are not necessarilyfilled by promotion of temporary employees to permanent statusalthough the Company has made a point of giving these employeespreference.Inasmuch as the temporary employees have a substantial3SeeMatter of Missouri UtslatiesCo., Case No.14-R-766, 54 N. L. R. B. 37. 158DECISIONSOF NATIONAL,LABOR RELATIONS BOARDexpectation of obtaining permanent positions with the Company andsince their periods of tenure, even as temporary employees, are ofindefinite duration, sometimes more than a year, they have a definiteinterest in the wages, hours, and working conditions of the Company.Accordingly, we shall include them in the unit.4We find that all production and maintenance employees of DivisionsG and H of the Company, and all employees of the Company's com-pressor stations in western Pennsylvania,5 including temporary em-ployees but excluding all clerical employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy.:virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAt, and-pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Equitable GasCompany, Pittsburgh, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they will ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingSeeMatter of fmtith-Wood ProductsCo, 45 N.L. R B787;Matter of John Yaseh,37 N. L. R.B. 156.,Waynesburg,Pa., and Bentleyville,ra, Divisions;KellyDennison,Wise and Rogers-ville stations. EQUITABLE GAS COMPANY159those employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by District50,United Mine Workers of America, for the purposes of collectivebargaining.MB. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.